 

Exhibit 10.1

 

FORM OF WAIVER OF CROSS-DEFAULT

 

This Waiver of Cross Default (this “Agreement”) is dated as of February 6, 2017,
and is entered into by and among PositiveID Corporation, a Delaware corporation
(the “Company”) and [  ] (the “Lenders”).

 

RECITALS

 

WHEREAS, the Company is indebted to the Lenders an aggregate principal and
interest amount of $5.7 million (“Loans”) partially due and payable as of
February 6, 2017. This comprises 96% of the Company’s outstanding convertible
debt.

 

WHEREAS, the Company has received a notice of default from [Holder 1] and has
been informed by [Holder 2] (collectively, the “Notifying Holders”) that they
will also be delivering a notice of default, related to their outstanding
convertible loans. The Notifying Holders’ loans have an aggregate principal and
interest balance of $126 thousand, which comprises 2% of the Company’s
outstanding convertible debt.

 



WHEREAS, the Lenders are willing to:

 

  1. forbear from enforcing any of their rights related to a cross default in
any agreement between the Lenders and the Company related to the Holder 1 notice
already delivered and the Holder 2 notice expected to be delivered.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1. Waiver of Cross Default. Lenders hereby waive their rights or remedies to
demand repayment of the Loans (“Forbearance Payment”), or any other remedy from
the Company, related to a cross default created by the Holder 1 notice already
delivered and the Holder 2 notice expected to be delivered.

 

2. Continuing Effect. Except as expressly provided herein, the Company hereby
agrees that the Loans shall continue unchanged and in full force and effect, and
all rights, powers and remedies of the Lenders thereunder and under applicable
law are hereby expressly reserved.

 

3. Miscellaneous.

 

  (a) Section headings used in this Agreement are for convenience of reference
only and shall not affect the construction of this Agreement.         (b) This
Agreement may be executed in any number of counterparts and by the different
parties on separate counterparts and each such counterpart shall be deemed to be
an original, but all such counterparts shall together constitute but one and the
same agreement.         (c) This Agreement shall be governed and construed in
accordance with the laws of the State of Delaware, without regard to any
principals of conflicts of law. Each of the parties hereby irrevocably consents
and agrees that any legal or equitable actions or proceeding arising under or in
connection with this Agreement shall be brought in the appropriate courts
located in State of Delaware, and by execution and delivery of this Agreement,
irrevocably submits to and accepts the jurisdiction of said courts and waives
any defense that such court is not a convenient forum.         (d) This
Agreement shall be binding upon the Company, the Lenders and their respective
successor and assigns, and shall inure to the benefit of the Company, the
Lenders and their respective successors and assigns.         (e) All amendments
or modifications of this Agreement and all consents, waivers and notices
delivered hereunder or in connection herewith shall be in writing.

 

 

 

 



4. WAIVER OF JURY TRIAL. EACH OF THE COMPANY AND EACH OF THE LENDERS HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 

  PositiveID Corporation             By:       Name: William J. Caragol    
Title: Chief Executive Officer             LENDER             By:       Name:  
    Title:               LENDER             By:       Name:       Title:        
      LENDER             By:       Name:       Title:               LENDER      
      By:       Name:       Title:       LENDER             By:       Name:    
  Title:    

 

 

 

 

 

